Citation Nr: 1517869	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-43 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active military service from March 1990 to September 1994; August 2004 to October 2005; July 2008 to March 2009; and May 2011 to April 2014. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 decisional letter of the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her October 2014 VA Form 9 (Substantive Appeal to the Board), the Veteran declined a hearing before the Board, but instead requested a hearing at her local RO before a Decision Review Officer (DRO). See also, April 2015 Motion to Remand. A remand is therefore necessary to afford the Veteran her requested DRO hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing.  Notify the Veteran and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




